Citation Nr: 0010178	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-10 154	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits as the surviving spouse of the veteran under the 
provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to VA burial benefits based on service-
connected death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  He was a prisoner of war of the German government from 
December 1944 to April 1945.  The veteran was born in August 
1924 and died in October 1994.  The appellant married the 
veteran in June 1975 and is his surviving spouse.

This case comes to the Board from adverse rating decisions by 
the RO in Albuquerque, New Mexico.  The Board remanded in 
July 1997 for additional development.

At the time of the veteran's death, claims were pending for 
service connection for bladder cancer, hearing loss and 
tinnitus.  Additionally, claims were also pending for 
increased ratings for colitis and residuals of traumatic 
injury of the bladder and urethra with stricture.  The RO 
issued supplemental statements of the case in September 1998 
and January 1999 which listed entitlement to accrued benefits 
as an issue.  No communication has been received which 
alleges error of fact or law regarding the denial of accrued 
benefits.  Accordingly, the Board has no jurisdiction of this 
matter.  38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The veteran died more than 48 years after his release 
from service and he was not in receipt of or entitled to 
receive compensation at the time of death for service-
connected disabilities that were rated totally disabling.

3.  Service connection for cause of the veteran's death has 
not been established.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  

2.  The requirements for an award of DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. §§ 3.22, 20.1106 (1999); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The requirements for payment of service-connected burial 
benefits are not met.  38 U.S.C.A. § 2307 (West 1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The principal assertions in this case are that the bladder 
cancer, which caused the veteran's death, is related to a 
bladder injury he sustained during military service and the 
continuing bladder problems he had after service.  It is also 
asserted, in effect, that the appellant is entitled to DIC 
because the veteran should have been rated 100 percent 
disabled prior to his death.  The representative, in a 
statement dated in March 2000, argues that this case presents 
questions of such medical complexity that the Board should 
obtain an advisory medical opinion from an independent 
medical expert in accordance with 38 C.F.R. § 20.901(d).

General Background

Available service medical records include records of the 
veteran's hospitalization from September 28 to October 2, 
1945, for acute tonsillitis.  The veteran was seen at a 
dispensary on October 3, 1945, for complaints of left lower 
quadrant pain and 4 to 5 watery stools per day for the past 
10 months.  It was noted that he had undergone surgery in 
October 1943 at Camp Maxey for "ruptured bladder" (the word 
bladder was lined through and replaced by urethra).  He was 
to be admitted with a diagnosis of chronic enterocolitis, 
possibly due to Salmonella.  The veteran was hospitalized 
later in October 1945.  These records reflect that on October 
6, 1943, in Camp Maxey, Texas, the veteran had been in a jeep 
accident and suffered an injury to his urethra.  Since then 
he had had intermittent perineal pain and occasional bloody 
urine.  Genitourinary consultation on October 31, 1945, 
resulted in the following diagnosis:  stricture, urethra, 
severe, traumatic.  It was recommended that he be processed 
for a disability discharge.  These records also reflect that 
the veteran complained of persistent diarrhea since the time 
of his capture by the Germans in the Battle of the Bulge on 
December 17, 1944.  He subsisted on a diet of turnips or 
potato soup and lost a total of 35 pounds from the time of 
his capture until he escaped and arrived at American lines in 
May 1945.  Since then he had regained 19 pounds.  The 
diarrhea did not entirely clear up.  A diagnosis of 
enterocolitis, chronic, moderate, was given.  When the 
veteran was discharged from service in December 1945, it was 
determined that he was incapacitated to perform routine 
duties of a soldier because of the necessity for repeated 
instrumentation and frequent treatment for the urethra 
stricture.

Following service discharge, a rating action in January 1946 
granted the veteran service connection and a 50 percent 
rating for urethral stricture and a noncompensable rating for 
colitis.  

The veteran was hospitalized at a VA facility for observation 
and evaluation in October 1947.  He had no complaints upon 
admission.  He had had no genitourinary symptoms for the past 
two years.  System review was entirely negative.  Routine 
urinalysis was negative.  Diagnoses were as follows:  entero-
colitis (history) and traumatic stricture of urethra 
(history).

On VA hospitalization for observation in March 1948, it was 
noted that the veteran had had no urinary problems since 
1944.  It was reported that during service the veteran was in 
a jeep accident and suffered a fractured pelvis and 
laceration of the urethra, which was repaired.  Reportedly, 
he had been hospitalized for 4 months and was well thereafter 
except for noticing blood in his urine for about 1 year.  He 
was re-hospitalized in June 1944 and told that he had a 
stricture of the urethra.  He had had no urinary trouble 
since then.  He started his stream and urinated without any 
difficulty.  He was mistreated while a prisoner of war and 
thereafter had diarrhea.  He was again hospitalized in 1945 
and had a complete work-up.  By the time of his discharge in 
December 1945 he had no GI symptoms.  In April 1947 he was 
ill with fever and diarrhea for about 1 week.  Since that 
episode he had been asymptomatic and he was asymptomatic 
during his period of hospitalization.  Examination by the 
genitourinary department revealed a mild urethral stricture 
in the posterior urethra and it was recommended that this be 
dilated every 3 months.  Final diagnoses included traumatic 
mild stricture of the urethra.

A rating action in May 1948, reduced the 50 percent rating 
for traumatic mild stricture of the urethra to 10 percent, 
increased the noncompensable rating for colitis to 10 
percent, and awarded a noncompensable rating for residuals, 
multiple pelvic fractures, all effective in April 1948.  This 
gave the veteran a combined rating of 20 percent from 1948.  

In a statement dated in July 1963, M. Kaplan, M.D., reported 
that the veteran was under his care and that he still 
suffered with intermittent bouts of colitis and diarrhea.

On VA examination in September 1963, the veteran reported 
nocturia 1 to 2 times with an occasional burning sensation.  
Kidney and bladder were reported as negative on examination.  
There was a moderate to mild stricture of the posterior 
urethra.

A rating action in October 1963, maintained the 10 percent 
rating for urethral stricture, reduced the 10 percent rating 
for colitis to noncompensable and continued the 
noncompensable rating for residuals of pelvic fractures, 
making the veteran's combined rating 10 percent.  On VA 
examination in October 1968 no urinary complaints were 
reported and kidney and bladder were reported as negative on 
examination.  

VA examination in October 1968 resulted in a diagnosis of 
mild to moderate stricture of the urethra.

In a statement dated in September 1983, the veteran reported 
that in June 1943 when a jeep overturned and landed on him, 
his pelvis was fractured and his bladder ruptured.  

On VA hospitalization from February to April 1984, no 
complaints or findings with respect to the genitourinary 
system were reported.  

By a rating decision dated in July 1984 the RO 
recharacterized the urethral stricture disability as 
traumatic injury of bladder and urethra with history of 
stricture and continued the 10 percent rating for this 
disability.

In January 1991, the veteran was accorded an examination by 
VA for disability evaluation purposes.  It was reported that 
the veteran apparently had a torn bladder and urethra and 
fractures of the pelvis as a result of a jeep accident in 
June 1943.  He was operated upon and the bladder was 
apparently repaired.  A urethral repair through a posterior 
perineal incision was done.  There was no suprapubic 
incision, so the bladder might not have been touched.  The 
veteran stated that the frequency of urination had increased 
a little in the daytime and it had increased during the night 
to 3 or 4 times.  It was reported that the veteran had had to 
have "soundings" because of urethral stricture.  The 
veteran's major complaint was of constant low back pain.  All 
blood and urine tests were normal.  His kidney function tests 
were normal, but he did have some red and white cells in the 
urine "which is not surprising with his history."  The 
veteran stated that he did not want any work-up on his 
bladder and the physician agreed, noting that there was no 
use asking for trouble.

In a long and detailed statement associated with the January 
1991 examination report, the veteran described his medical 
problems during service and since his release from service.  
He did not indicate that he had had any urinary problems 
since his release from service.  A social work report dated 
in March 1991 described the veteran health.  No urinary 
problems were noted.

A report of psychiatric examination dated in May 1991 
reflects that when the veteran was questioned as to his 
medical problems, no urinary problems were mentioned.

A rating action in May 1991 granted service connection for 
traumatic arthritis of the lumbar spine, rated 40 percent 
disabling and for traumatic arthritis of the thoracic spine, 
rated as 10 percent disabling, for a combined 50 percent 
rating, effective from the date of claim in January 1991.  

A rating action in June 1991 awarded service connection and a 
10 percent rating for anxiety neurosis from the date of claim 
in January 1991 increasing the veteran's combined rating to 
60 percent from that date.  

VA medical records dated from March to May 1992 reflect that 
the veteran was seen and evaluated for complaints of diarrhea 
and stomach cramps.  No urinary problems were noted.

Private hospital records show that the veteran was admitted 
on June 27, 1992, for gross hematuria.  It was noted that he 
was in some distress secondary to bladder spasms and that he 
had been seen for urinary problems shortly before his 
hospital admission and treatment had included catheterization 
for clot retention.  Initial impression was hematuria with 
clot retention.  It was also noted that his history included 
pelvic fracture with a bladder rupture in the 1940's.  The 
following day the veteran underwent cystoscopy, random 
bladder biopsies, cystogram and trans-urethral resection of 
bladder tumor.  Postoperative diagnosis was hematuria with 
clot retention and carcinoma of the bladder.  Biopsy of the 
bladder tumor revealed a high grade, invasive papillary 
transitional cell carcinoma.

In correspondence received in July 1992 the veteran reported 
that on June 26, 1992, he started bleeding profusely from the 
penis; that he had been hospitalized at a private facility 
and had had a tumor removed from his bladder during said 
hospitalization.  The veteran reported that when the tumor 
was removed, the physician noted that his bladder was "out 
of shape."  He concluded that inasmuch as this was a 
service-connected condition, he requested a higher disability 
rating for this problem.

In statements dated in March 1993 and March 1994, V. 
Ortolano, M.D., reported that the veteran had had a 
cystectomy and now had to deal with a permanent urinary stoma 
which had to be emptied frequently.

The veteran was accorded a VA urology examination for 
disability evaluation purposes on July 1, 1994.  It was 
reported that he was "reported to be status post cystectomy 
in August 1992 to treat complications of an auto accident 
that occurred June, 1943."  He had an ileostoma drain for 
his urine.  The assessment was as follows:  "Status post 
cystoprostatectomy in August, 1992, reportedly for treatment 
of infectious complications and of a trauma that occurred in 
1943."

On July 25, 1994, the RO returned the records in this case to 
the physician who had conducted the July 1994 urology 
examination.  The physician was requested to review the 
record and provide an opinion as to whether there was any 
relationship between the bladder cancer shown in 1992 and the 
veteran's service-connected "residuals of a traumatic 
bladder injury with stricture of the urethra."

An addendum to the July 1994 report of VA urology examination 
reflects that the physician who had examined the veteran 
reviewed the records in this case, including the available 
service medical records.  The physician stated that urethral 
stricture itself does not predispose to bladder carcinoma.  
He noted that if the stricture were shown to cause sufficient 
abnormality of voiding to result in chronic urinary tract 
infections and/or bladder stones or to require indwelling 
catheter, these events predispose to bladder cancer.  In this 
regard, he noted the absence of any medical reports regarding 
the veteran's urinary tract from 1948 to 1992.  He opined 
that in the absence of voiding abnormalities with urinary 
tract infection, stone, or chronic indwelling catheter during 
the time from 1948 to 1992, it was unlikely that the 
posterior urethral stricture significantly predisposed the 
veteran to bladder cancer.  He noted that he found no 
documented evidence for bladder injury.  He also noted that 
it would be helpful if the service medical records from the 
veteran's original hospitalization, including surgical 
procedures, could be made available for his review.

An August 1994 letter from a treating oncologist noted that 
the veteran had been treated aggressively for bladder cancer 
in hopes of a cure, but that he had relapsed.  She noted that 
he now had terminal bladder cancer with metastasis throughout 
his abdomen, causing bowel obstruction and fistula.  The 
prognosis was extremely poor and the veteran was only 
expected to survive a few months.  

Private medical records reflect that after a prolonged 
hospitalization lasting approximately 30 days for partial 
bowel obstruction, abdominal pain secondary to metastatic 
bladder cancer, and back pain secondary to metastatic cancer, 
the veteran was transferred to a skilled nursing facility on 
September 23, 1994.  On October 4, 1994, the veteran was 
found by nurses to be unresponsive with no vital signs.  He 
was pronounced dead.  The final diagnoses were as follows:  
(1) End stage metastatic bladder cancer; (2) Partial bowel 
obstruction; (3) Severe pain, secondary to bladder cancer; 
and (4) Decubitus ulcer.

The death certificate listed the immediate cause of death as 
metastatic cancer of the bladder due to or as a consequence 
of small bowel obstruction.


Cause of Death

Criteria.  To establish service connection for the cause of 
the veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war and carcinoma becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Analysis.  The threshold question to be answered with respect 
to the issue of entitlement to service connection for the 
cause of the veteran's death is whether the appellant has 
presented evidence of a well-grounded claim; that is, whether 
she has presented a claim which is plausible and meritorious 
on its own or capable of substantiation.  If she has not, her 
appeals must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran died in October 1994 as a result of bladder 
cancer which had metastasized and caused small bowel 
obstruction.  At the time of his death, the veteran was 
service connected for the following disabilities:

1.  Traumatic injury of bladder and urethra with 
stricture, rated as 10 percent disabling; 

2.  Traumatic arthritis, lumbar spine, rated 40 percent 
disabling;

3.  Traumatic arthritis, thoracic spine, rated 10 
percent disabling;

4.  Anxiety neurosis, rated 10 percent disabling; and

5.  Colitis, rated 0 percent disabling.

The combined rating for the veteran's service-connected 
disabilities had been 60 percent as of January 15, 1991.

In June 1943, 3 months after the veteran entered military 
service, he sustained a traumatic injury to bladder and 
urethra and underwent surgery.  Unfortunately, no 
contemporaneously records regarding the injury or the surgery 
are available.  The veteran thereafter served in combat and 
endured the hardships of being a POW from December 1944 to 
May 1945.  In late 1945 he was reported to suffer from 
intermittent perineal pain and occasional bloody urine.  He 
was diagnosed with a severe urethra stricture and discharged 
from service because it was felt that the stricture would 
necessitate frequent treatment, including repeated 
instrumentation.

In October 1947 it was noted that he had had no genitourinary 
symptoms for the past 2 years.  In March 1948 it was noted 
that he had no urinary problems but examination revealed a 
mild urethral stricture in the posterior urethra; the 
examiner recommended that the stricture be dilated every 3 
months.  There is no record showing that the stricture was 
dilated.  However, when the veteran was examined in January 
1991 he reported that he had had "soundings" because of the 
urethral stricture.  The examiner in January 1991 noted that 
a posterior perineal incision evidenced a urethral repair but 
that there was no suprapubic incision to indicate bladder 
repair.  Bladder cancer was first identified in June 1992, 
more than 46 years after the veteran's release from military 
service.

As is evident from the above summary of the evidence 
contained in the claims folder, the service medical records 
are negative as to the presence of cancer of the bladder and 
there is also no showing of cancer during the first post-
service year.  There is no showing of bladder problems over 
the years from 1946 until June 1992 when bladder cancer was 
identified, more than 46 years after the veteran's release 
from military service.  A careful review of the records in 
the claims folder clearly reflects that the stricture did not 
cause sufficient abnormality of voiding to result in chronic 
urinary tract infections or bladder stones or to require 
indwelling catheter.    In July 1994, a VA physician examined 
the veteran, reviewed the records in this case, and opined 
that in the absence of voiding abnormalities with urinary 
tract infections, stones or chronic indwelling catheter over 
the years, it was unlikely that the veteran's posterior 
urethral stricture significantly predisposed him to bladder 
carcinoma.

There is no competent evidence of record tending to show that 
carcinoma of the bladder was incurred in service, was present 
during the initial post-service year or is proximately due to 
or the result of service-connected disability.  No competent 
evidence is of record which tends to show that the veteran's 
service-connected disabilities in any way contributed to his 
death.

In order for the appellant's claim to be well grounded, she 
would have to submit competent medical evidence tending to 
show that the fatal bladder cancer was related to an event of 
the veteran's military service or a service-connected 
disability.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  However, she has 
submitted no such evidence, and there is no such evidence of 
record. 

The allegations of the veteran and the appellant as to a 
relationship between the bladder cancer identified in 1992 
and the 1943 bladder injury are unsupported by competent 
medical evidence or opinion and will not suffice to make her 
claim well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The only evidence tending to support the claim that 
the bladder cancer is related to the veteran's service or a 
service-connected disability are the statements of the 
veteran and the appellant.  As lay persons, the appellant and 
her deceased husband are not competent to offer a medical 
opinion on the etiology of the bladder cancer or to link the 
bladder cancer to an injury during service or to a service-
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board holds that the claim for service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  Johnson v. Brown, 8 Vet. App. 
423 (1995).

As noted above, no records created contemporaneously with the 
June 1943 injury or the resulting surgery are available.  The 
Board also notes that in the addendum to the July 1994 report 
of VA urology examination, the physician stated that it would 
be helpful if the service medical records from the veteran's 
original hospitalization, including surgical procedures, 
could be made available for his review.  However, the 
physician opined that in the absence of bladder problems over 
the years, it was unlikely that the posterior urethral 
stricture significantly predisposed the veteran to bladder 
cancer.  Thus, even if the actual medical records from the 
June 1943 injury and subsequent surgery were on file, this 
would not change the fact that the veteran did not experience 
voiding abnormalities with urinary tract infections and/or 
stones, or need the use of an indwelling catheter during the 
time from 1948 to 1992 - which was the primary reason why the 
physician opined that it was unlikely that the posterior 
urethral stricture significantly predisposed the veteran to 
bladder cancer which was first identified in 1992.  Service 
medical records are on file from 1945 (the veteran's last 
year of active service), and there are also medical records 
on file from shortly after the veteran's discharge from 
service, including the VA medical records from October 1947 
and March 1948.  The physician noted that he found no 
documented evidence for bladder injury.  The contemporaneous 
records regarding the 1943 injury and surgery would clarify 
whether or not the bladder was injured.  However, service 
connection had already be established for traumatic injury of 
the bladder and urethra.

The Board also notes that when the veteran was examined in 
July 1994, the physician noted that the veteran was 
"reported to be status post cystectomy in August 1992 to 
treat complications of an auto accident that occurred June, 
1943."  Moreover, the physician's assessment was as follows:  
"Status post cystoprostatectomy in August, 1992, reportedly 
for treatment of infectious complications and of a trauma 
that occurred in 1943."  The Board finds that this does not 
constitute competent medical evidence of a nexus between the 
in-service injury in 1943 and the bladder cancer which 
resulted in the cystoprostatectomy in August 1992.  The 
physician was simply noting the history as reported by the 
veteran.  This is shown by the fact that the physician's 
assessment stated that the cystoprostatectomy was 
"reportedly" due to the 1943 injury.  If the physician was 
of the opinion that this was truly the case, he would not 
have used such qualifying language.  A review of the 
examination report shows that no additional comments or 
opinions were made by the physician regarding the veteran's 
reported history.  As the Court has noted "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Furthermore, the Board notes that the physician who conducted 
the July 1994 VA urology examination subsequently added an 
addendum in which he stated that the veteran's cancer of the 
bladder was unrelated to the injury which the veteran 
sustained in 1943 or the resulting posterior urethral 
stricture.

The appellant's representative requested that this case 
should be referred for an independent medical expert's 
opinion.  However, for the reasons stated above, the Board 
has determined that the appellant's claim of service 
connection for the cause of the veteran's death is not well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), it was held that, under 
38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More importantly, the Court has 
specifically held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Since the appellant's claim is 
not well grounded, the Board cannot order additional 
development, to include an advisory opinion from an 
independent medical expert.  Further, the Board notes that a 
competent medical opinion has already been obtained; i.e. the 
addendum to the July 1994 VA urology examination.  As 
mentioned above, this opinion is against the appellant's 
claim, and no competent medical evidence has been submitted 
to refute this opinion.  Consequently, the Board finds that 
the evidence on file does not present questions of such 
medical complexity to warrant an independent medical expert 
opinion.  See 38 C.F.R. § 20.901(d).

While VA cannot assist a claimant in the absence of a well 
grounded claim, VA may, dependent on the facts of the case, 
have a duty to notify the veteran of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Accordingly, the Board has examined all 
evidence of record with a view towards determining whether 
the appellant has notified VA of the possible existence of 
evidence which would render his claim well grounded.  The 
Board finds that no such information is of record.  See 
McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); Beausoleil 
v. Brown, 8 Vet. App. 69, 80 (1995); see also generally 
Stuckey v. West, 13 Vet. App. 163, 175 (1999), (observing in 
part that when it is alleged that there is specific evidence 
that would manifestly well ground a claim, VA has a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.") (Emphasis added).


DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Criteria.  DIC benefits may be awarded even where the cause 
of the veteran's death is not service connected, provided 
that the veteran was in receipt of or entitled to receive (or 
but for the receipt of retired or retirement pay was entitled 
to receive) compensation at the time of death for a service 
connected disability that either (1) was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; or (2) if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a) (as in effect prior to January 21, 2000).  

If the statutory requirement is not met, the appellant can 
still show that the veteran should or would have been 
entitled to a total disability rating for the relevant 
statutory period based on clear and unmistakable error (CUE) 
in a previous rating decision.  Case law seems to suggest 
that consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet. 
App. 352, 357 (1997); Marso v. West, No. 97-2178 (U.S. Vet. 
App. December 23, 1999).

The language of 3.22(a) (prior to its amendment) appears to 
indicate that, where statutory entitlement is not met, 
entitlement under 1318 could be established for "for any 
reason," which would therefore include but not be limited to 
a claim of CUE.  However, 38 C.F.R. § 20.1106, by negative 
implication, indicates that a rating decision during a 
veteran's lifetime must be taken into consideration when 
adjudicating a 1318 claim.  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims received prior to 
the March 4, 1992, effective date of section 20.1106, or 
where a veteran had never filed a claim for VA benefits, and 
therefore no final VA decision regarding the veteran's level 
of disability was made.  See Marso, supra (citing to 
Carpenter v. West, 11 Vet. App. 140 (1998) and Wingo v. West, 
11 Vet. App. 307 (1998). 

Analysis.  With respect to the appellant's claim for DIC 
benefits under the provisions of § 1318, the record shows 
that the veteran was in receipt of a 50 percent rating for 
his service-connected disabilities from December 1945 until 
April 1948, when the combined rating for his service-
connected urethra stricture, colitis and residuals of 
fractures of the right pelvis was reduced to 20 percent.  The 
combined rating for his service-connected disabilities 
remained at 20 percent from 1948 to 1963, when the rating was 
reduced to the 10 percent level.  The combined rating 
remained at the 10 percent level from 1963 until 1991, when 
the award of service connection for the veteran's back 
disabilities and anxiety neurosis increased his combined 
rating to the 60 percent level.

It is clear from the evidentiary record that prior to 1991, 
there was not even a suggestion by competent medical evidence 
or opinion that the veteran's service-connected disabilities, 
then rated at 10 percent, were totally disabling.  It is 
clear from the record that when the veteran died in October 
1994, the 10-year threshold requirement of § 1318(b)(1) was 
not met.  Further, as the veteran's disabilities were never 
rated as 100 percent disabling, the requirements of 
§ 1318(b)(2) were not met.  Finally, the Board notes that 
veteran was not receiving retirement pay, but was in receipt 
of VA benefits based on a 60 percent rating for a little over 
three years prior to his death.  The record is clear that the 
veteran was not entitled to receive a total rating at any 
time prior to his death in October 1994.

The appellant has asserted that the veteran should have been 
rated as 100 percent disabled at the time of his death.  She 
has neither asserted nor provided any evidence which would 
tend to suggest that he should have been rated as 100 percent 
disabled for the 10 year period prior to his death in October 
1994.  Based on the foregoing, the Board concludes that the 
appellant's claim for DIC benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal terminated because of lack of 
legal merit).

The appellant has advanced no claim of CUE in a previous 
rating decision.  Additionally, inasmuch as the appellant's 
claim was filed after the March 4, 1992 effective date of 38 
C.F.R. § 20.1106 and the veteran had filed a claim for VA 
benefits, and there was a final VA decision regarding the 
level of disability, consideration of whether the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time is not appropriate.


Burial Benefits.

Criteria.  A greater monetary benefit is available for 
payment of a veteran's funeral and burial expenses where the 
cause of the veteran's death was service-connected under 38 
U.S.C.A. § 2307 than is available where the cause of the 
veteran's death was not service-connected under 38 U.S.C.A. § 
2302.  

Analysis.  In March 1995, the RO granted VA burial benefits 
in an amount corresponding to that provided by law where the 
cause of death of the veteran is not service-connected and 
notified the appellant of this decision.  The appellant 
disagreed with this decision and the current appeal ensued.

The award of the benefit sought by the appellant must rest on 
a determination that the cause of the veteran's death is 
service connected.  Here, no such finding has been made for 
reasons that have been discussed in detail above.  Thus, 
there is no legal basis for the award of the burial benefit 
sought.  The appellant has made no cogent legal argument as 
to why she is entitled to such benefit, nor is such shown in 
the record.  In cases such as this, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the lack of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  Accordingly, the appellant's claim for 
an additional amount of VA burial benefits based on a 
service-connected death must be denied.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  

Entitlement to VA burial benefits based on service-connected 
death is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

